DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 8-20 are pending in the application.
Applicant’s amendment to the claims, filed on September 30, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on September 30, 2022, is acknowledged.
Applicant’s submission of a sequence listing, filed on September 30, 2022, is acknowledged.
Applicant’s remarks filed on September 30, 2022 in response to the non-final rejection mailed on June 30, 2022 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
The elected subject matter is Group I, claims 1-5, 8-14, and 17-20, and species (K), slow elongation-rate RNAP, wherein the slow elongation-rate RNAP is heterologous to the host cell and is sourced from a thermophile or psychrophile.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.
Claims 9, 10, 13, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.
Claims 1-5, 8, 11, 12, 14, 19, and 20 are being examined on the merits. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
Claim 1 is objected to in the recitation of “consisting bacteria” in line 3 and in the interest of improving form, it is suggested that the noted phrase be amended to recite “consisting of bacteria”.  
Claim 20 is objected to in the recitation of “claim1” and in the interest of improving form, it is suggested that the term be amended to recite “claim 1”.   

Claim Rejections - 35 USC § 112(b)
Claims 1-5, 8, 11, 12, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 (claims 2-5, 8, 11, 12, 14, and 19 dependent therefrom) and 20 are indefinite in the recitation of “an in vitro elongation rate between about 10 and 120 nucleotides per second” and “an in vitro elongation rate between about 10 and 50 nucleotides per second”. The reference of Muniz et al. (EMBO J. 40:e105740, 2021, 21 pages; cited on Form PTO-892 mailed on June 30, 2022) discloses that RNA polymerase II speed can be measured in a variety of ways and is regulated by and dependent upon numerous factors (p. 3, column 2 to p. 6, column 1). For example, Muniz et al. discloses that “over the last 20 years, RNA Pol II speed has been estimated by several different methods. All these studies show that transcription speed is highly dynamic and highly regulated within, as well as between genes” (p. 5, column 2, bottom); “RNA Pol II velocity can differ by as much as 25–40% on individual genes in different cell lines and in response to diverse signaling pathways” (p. 4, column 2); and “Maiuri et  al (2011) even reported an extremely high RNA Pol II speed (about 80 kb/min) on an HIV-based vector integrated in one copy, whereas when integrated in 35 copies, RNA Pol II velocity was estimated at 1.6 kb/min, similar to earlier estimates from multicopy HIV-derived vector insertions” (p. 5, column 2). Also, the claimed composition is not required to be maintained at any particular temperature (i.e., the temperature of the composition can vary) and the specification acknowledges that the elongation rate for RNA polymerases (RNAPs) can be controlled by modulating temperature (paragraph [0082]). Given that the elongation rate of RNAPs varies with the method and conditions of measurement and the temperature of the claimed composition can vary, the scope of RNAPs that are considered to have an in vitro elongation rate between about 10 and 120 nucleotides per second or between about 10 and 50 nucleotides per second would be unclear to one of skill in the art.

Claim Interpretation
As amended, the claims are drawn to a composition for in vitro gene expression, comprising: 
a treated cell lysate derived from one or more host cells selected from the group consisting of bacteria, archaea, plant and animal cells; 
a plurality of supplements for gene transcription and translation; 
an energy recycling system for providing and recycling adenosine triphosphate (ATP); and 
an exogenous heterologous slow elongation-rate RNA polymerase (RNAP) with an in vitro elongation rate between about 10 and 120 nucleotides per second; and 
one or more exogenous additives selected from the group consisting of polar aprotic solvents, quaternary ammonium salts, sulfones, ectoines, glycols, amides, amines, sugar polymers, sugar alcohols, and ribosomes, wherein the sugar polymers and sugar alcohols are not for providing energy source.
The recitation of “heterologous” in the phrase “heterologous slow elongation-rate RNA polymerase” is interpreted in accordance with paragraph [0043] of the specification as meaning the slow elongation-rate RNAP is heterologous to a host cell from which a treated cell lysate is derived.
The recitation of “about” in claims 1 and 20 is interpreted in accordance with paragraph [0035] of the specification as allowing up to 20% variation.
The recited “slow elongation-rate” RNAP is defined by the feature of an in vitro elongation rate between about 10 and 120 nucleotides per second or between about 10 and 50 nucleotides per second. The claims do not recite a method and conditions for measuring elongation rate, nor do the claims require that the composition be maintained at any particular temperature. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-5, 11, 12, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (“Protocols for Implementing an Escherichia coli Based TX-TL Cell-Free Expression System for Synthetic Biology”, J. Vis. Exp. (79), e50762, doi:10.3791/50762, 2013; cited on Form PTO-892 mailed on March 30, 2022) is withdrawn in view of the applicant’s instant amendment to claim 1 to recite “an exogenous heterologous slow elongation-rate RNA polymerase”. Sun does not disclose an actual embodiment of the composition supplemented with “an exogenous heterologous slow elongation-rate RNA polymerase”.

Claim Rejections - 35 USC § 103
Claims 1-5, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (supra) as evidenced by Chamberlin et al. (J. Biol. Chem. “Characterization of T7-specific Ribonucleic Acid Polymerase”, 248:2235-2244, 1973; cited on Form PTO-892; hereafter “Chamberlin”) and Golomb et al. (“Characterization of T7-specific Ribonucleic Acid Polymerase”, J. Biol. Chem. 249:2858-2863, 1974; cited on the IDS filed on October 26, 2022; hereafter “Golomb”).
Regarding claims 1 and 20, the reference of Sun discloses an Escherichia coli-based composition for in vitro transcription-translation, the composition comprising a crude E. coli cell extract (p. 2-3, which is considered to be a treated cell lysate derived from bacterial cells), an amino acid solution (p. 4, which is considered to be a plurality of supplements for gene transcription and translation and amines as an exogenous additive), and an energy solution, which provides and regenerates ATP (p. 4, considered to be an energy recycling system for providing and recycling ATP). Sun discloses the composition can be supplemented with T7 RNA polymerase (p. 1, Abstract).
Sun does not teach or suggest that T7 RNA polymerase is a “slow elongation-rate” RNAP with an in vitro elongation rate between about 10 and 120 nucleotides per second or between about 10 and 50 nucleotides per second. However, the claims are unlimited with respect to the method and conditions for measuring elongation rate and the claims are also unlimited with respect to the conditions under which the claimed composition is maintained (e.g., the temperature of the composition is unlimited). Chamberlin is cited in accordance with MPEP 2131.01.III to show that the activity of T7 RNA polymerase is substantially affected by various factors including divalent metal concentration, NTP concentration, pH, and temperature, e.g., the T7 RNA polymerase activity can be reduced 10-fold by lowering the temperature from 30oC to 10oC (p. 2237, Figure 3). Given that the T7 RNA polymerase elongation rate is 230±20 nt/s under standard conditions including a temperature of 37 oC (see Golomb at p. 2859, Figure 1 caption and p. 2862, column 1, top), while the elongation rate of T7 RNA polymerase can be substantially reduced by varying factors such as divalent metal concentration, NTP concentration, pH, and temperature, the T7 RNA polymerase supplement of Sun is considered to be a “slow elongation-rate” RNAP as recited in the claims. 
Sun does not disclose an actual embodiment of the composition supplemented with T7 RNA polymerase. However, given that Sun discloses that the composition can be supplemented with T7 RNA polymerase, one would have been motivated to and would have had a reasonable expectation of success to supplement the composition with T7 RNA polymerase.
Regarding claims 2 and 3, the recitation of “for use in…” is interpreted as reciting an intended use of the composition of claim 1. Absent evidence to the contrary, Sun’s composition is considered to be suitable for use in expressing a metagenomically derived gene, a plurality of genes that together constitute a pathway, and/or synthetic proteins, wherein preferably the pathway is designed for synthesis of a natural product as recited in claims 2 and 3.
Regarding claim 4, Sun discloses the composition comprises a buffer that contains Mg- and K-glutamate (magnesium and potassium salts), an amino acid solution (amino acids), and an energy solution (p. 4, bottom), wherein the energy solution contains nucleotides (ribonucleotides), 3-phosphoglycerate (a starting energy substrate) and HEPES pH 8 (a pH buffer) (p. 2, top; p. 4, middle).
Regarding claim 5, since enzyme activity is pH dependent, the HEPES pH 8 buffer of Sun’s composition is considered to be an additive that affects RNAP elongation rate.  
Regarding claim 11, Sun discloses the composition can be supplemented with T7 RNA polymerase (p. 1, abstract). 
Regarding claim 12, Sun discloses the system can use a T7-driven promoter (p. 2, top). 
Regarding claim 14, Sun does not expressly disclose the composition comprises exogenous ribosomes. However, given that Sun’s composition comprises exogenously added crude cell extract, and Sun’s composition was effective to execute a transcription-translation reaction that produced reporter protein (p. 2, top; p. 5) and the process of translation requires ribosomes, it follows that Sun’s composition comprises – in addition to an exogenously added slow elongation-rate RNAP as described above – exogenously added ribosomes. 
Regarding claim 19, according to the specification, “coupled” refers to the concerted action of the DNA transcription and mRNA translation systems as well as the innate folding factors in the lysate promoting protein folding, where fidelity, kinetics and cooperativity determine productivity of active protein (paragraph [0041]). Given that Sun’s composition was effective to execute a transcription-translation reaction that produces active protein (p. 2, top; p. 5), Sun’s composition is considered to exhibit coupling of a slow elongation-rate RNAP and exogenous ribosomes. 
Therefore, the composition of claims 1-5, 11, 12, and 20 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (supra) in view of Sakanyan et al. (US 2005/0032086 A1; cited on Form PTO-892 mailed on June 30, 2022; hereafter “Sakanyan”). 
Claim 8 is drawn to the composition of claim 1, wherein the slow elongation-rate RNAP is sourced from a thermophile or psychrophile. 
The relevant disclosures of Sun as applied to claims 1-5, 11, 12, and 20 are set forth above. 
Although Sun discloses that mechanisms of transcription exogenous to E. coli can be supplemented (p. 1, Abstract), Sun does not disclose supplementing the composition with a thermophilic RNA polymerase. 
The reference of Sakanyan teaches that it is known in the art that adding purified RNA polymerase may improve protein yield in a cell-free synthesis and teaches adding purified thermostable RNA polymerase such as Thermus thermophilus RNA polymerase into a bacterial cell free synthesis (paragraphs [0083] to [0090]). According to Sakanyan, adding purified thermostable RNA polymerase in combination with a purified α-subunit of RNA polymerase and using a bacterial promoter, enables much better yield than with the use of T7 polymerase promoter system (paragraph [0083]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sun and Sakanyan to supplement the composition of Sun with purified Thermus thermophilus RNA polymerase. One would have been motivated to and would have had a reasonable expectation of success to do this because Sun discloses supplementation of the composition with mechanisms of transcription exogenous to E. coli and Sakanyan teaches adding purified Thermus thermophilus RNA polymerase to improve protein yield in a bacterial cell-free synthesis. 
Although the combination of Sun and Sakanyan does not teach or suggest that Thermus thermophilus RNA polymerase is a “slow elongation-rate” RNAP with an in vitro elongation rate between about 10 and 120 nucleotides per second, because the claims are unlimited with respect to the method and conditions for measuring elongation rate, given that the elongation rate of RNAPs varies with the method and conditions of measurement, and given that the specification acknowledges that the elongation rate of a thermophilic RNAP can be modified by altering temperature, the Thermus thermophilus RNAP of Sakanyan is considered to be a “slow elongation-rate” RNAP as recited in the claims. Moreover, there is no evidence of record that the Thermus thermophilus RNAP of Sakanyan is not a “slow elongation-rate” RNAP as recited in the claims.
Therefore, the composition of claim 8 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (supra) in view of Sakanyan (supra) as applied to claims 1-5, 8, 11, 12, and 20 above, and further in view of Hecht et al. (WO 2004/035757 A2; cited on Form PTO-892; hereafter “Hecht”). 
Claim 14 is drawn to the composition of claim 1, wherein the composition comprises both slow elongation-rate RNAP and exogenous ribosomes, wherein 
Claim 19 is drawn to the composition of claim 14, wherein the slow elongation-rate RNAP and the exogenous ribosomes are coupled. According to the specification, “coupled” refers to the concerted action of the DNA transcription and mRNA translation systems as well as the innate folding factors in the lysate promoting protein folding, where fidelity, kinetics and cooperativity determine productivity of active protein (paragraph [0041]). 
The relevant teachings of Sun and Sakanyan as applied to claims 1-5, 8, 11, 12, and 20 are set forth above. 
Neither Sun nor Sakanyan explicitly teaches addition of exogenous ribosomes or coupling of a slow elongation-rate RNAP and exogenous ribosomes. 
Regarding addition of exogenous ribosomes, the reference of Hecht teaches modified E. coli ribosomes to synthesize proteins that comprise an unusual amino acid (p. 3, lines 1-10). Hecht teaches supplementing prokaryotic translation systems with the modified ribosomes to synthesize unique proteins (paragraph bridging pp. 11-12). 
Regarding coupling of a slow elongation-rate RNAP and exogenous ribosomes, Sakanyan teaches that including a bacterial cell-free system enables the coupling of in vitro transcription and the corresponding protein synthesis (translation) (claim 9 and paragraph [0240]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sun, Sakanyan, and Hecht to further supplement the composition of Sun with the modified ribosomes of Hecht for coupled transcription by the Thermus thermophilus RNAP of Sakanyan and the ribosomes of Hecht. One would have been motivated to and would have had a reasonable expectation of success to do this because Sun discloses supplementation of the composition with mechanisms of transcription exogenous to E. coli and Hecht teaches supplementation with the modified ribosomes for synthesis of unique proteins comprising an unusual amino acid. 
Therefore, the composition of claims 14 and 19 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: In summary, the applicant argues that while the cited prior art teaches using exogenous T7 RNA polymerase or Thermus thermophilus RNA polymerase, none of the cited references teaches or suggests an exogenous heterologous slow elongation-rate RNA polymerase (RNAP) with an in vitro elongation rate between about 10 and 120 nucleotides per second.
The applicant’s argument is not found persuasive. It is acknowledged that Sun, Sakanyan, and Hecht – either alone or combination – do not explicitly teach or suggest that T7 RNA polymerase or Thermus thermophilus RNA polymerase is a “slow elongation-rate” RNAP with an in vitro elongation rate between about 10 and 120 nucleotides per second. However, as stated above, because the claims are unlimited with respect to the method and conditions for measuring elongation rate and given that the elongation rate of RNAPs varies with the method and conditions of measurement, the T7 RNA polymerase of Sun and the Thermus thermophilus RNAP of Sakanyan are considered to be “slow elongation-rate” RNAPs as recited in the claims. 
Moreover, the conditions under which the claimed composition is maintained are unlimited (e.g., the temperature of the composition is unlimited) and given that the specification and prior art of record acknowledge that the elongation rate of RNAPs can be modified by altering factors such as temperature, the T7 RNA polymerase of Sun and the Thermus thermophilus RNAP of Sakanyan are considered to be “slow elongation-rate” RNAPs as recited in the claims. 
Further, even assuming arguendo the claims specified the method and conditions of measurement for elongation rate and the claims required the composition to be maintained at a particular temperature, there is no evidence of record that the Thermus thermophilus RNAP of Sakanyan is not a “slow elongation-rate” RNAP as recited in the claims. 
For these reasons, it is the examiner’s position that the claimed composition would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections - 35 USC § 101
The rejection of claims 1-5, 8, 11, 12, and 14 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in view of the instant amendment to claim 1 to require the feature of an exogenous heterologous slow elongation-rate RNA polymerase with an in vitro elongation rate between about 10 and 120 nucleotides per second in combination with the applicant’s persuasive argument.

Conclusion
Status of the claims:
Claims 1-5 and 8-20 are pending.
Claims 9, 10, 13, and 15-18 are withdrawn from consideration.
Claims 1-5, 8, 11, 12, 14, 19, and 20 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656